Citation Nr: 1130742	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter has since been transferred to the RO in Louisville, Kentucky.

This matter was previously remanded by the Board in July 2010 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration from his representative.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The Veteran's diagnosed restrictive pulmonary deficit is not etiologically related to service.

2.  The Veteran does not have currently diagnosed residuals of pneumonia.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Residuals of pneumonia were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's respiratory conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

C.  Evidence

The Veteran underwent a pre-induction examination in June 1964.  He reported a history of histoplasmosis as a child, which was confirmed by an attached letter from the Veteran's doctor.  On examination, no relevant abnormalities were noted, and the Veteran indicated his health was "good."  During a January 1966 induction examination, the Veteran reported a positive history of shortness of breath, with additional notations for pneumonia and a fungus on the lungs.  Physical examination revealed no relevant abnormalities.

In February 1966, the Veteran was treated for coughing, weakness, and a sore throat.  An x-ray revealed minimal bibasilar pneumonia.  He was treated with Declomycin and reported feeling better, though he continued to have a cough productive of purulent sputum, as well as rales and inspiratory wheezes.  A sputum culture revealed beta strep, and the Veteran was treated with Penicillin for 10 days.  He later received intermittent positive-pressure breathing treatment.  A February 28 chest x-ray revealed no abnormalities.  However, over the next 2 weeks, he waxed and waned in his clinical course, at times feeling somewhat dyspneic and at times having inspiratory wheezes and ronchi.  On March 22, 1966, the treating physician indicated that the Veteran did fairly well with minimal activity, but would not do well in basic training considering his past history of asthma and frequent pneumonia.  The final diagnoses were pneumonia, incurred in the line of duty, and asthma, considered to have existed prior to service.

A Medical Board concluded that the Veteran was medically unfit for service in March 1966.  Their findings included a diagnosis of pneumonia, incident to service, and asthma with bronchitis, which was determined to have existed prior to service and not been aggravated by service.

The Veteran submitted a statement in support of his claim in July 2005.  He felt that his current health problems were due to the illness and treatment he experienced during service.  The Veteran's wife, a licensed practical nurse, also submitted a statement.  She stated that the Veteran told her of his illness and hospitalization during service, and how it caused him to cough up blood.  She also described how he complained of being tired and needed rest when performing activities such as mowing the lawn.  She reviewed his records and concluded that he was exposed to strep that was not properly treated.  This is what caused him to cough up blood and almost die.

Private treatment records dated July 2005 reflect diagnoses of chronic obstructive pulmonary disease (COPD) and asthma.  Pulmonary function testing revealed mild restrictive pulmonary disease.

The Veteran submitted additional statements in February 2006 and June 2006.  He stated that he had asthma with periods of pneumonia since he was 12 years old, and was drafted into service with these diseases.  The hard training, weather, and exposure to strep during service all served to aggravate his condition.  He had little exposure to cold weather prior to service.  A June 2006 statement from the Veteran's brother confirms that the Veteran had asthma when he was younger.

VA treatment records dated April 2006 reflect a diagnosis of stable chronic dyspnea.

The Veteran was afforded a VA examination in November 2010.  The claims file was reviewed by the examiner, who noted the Veteran's diagnoses of pneumonia and asthma with bronchitis in service.   He also noted a positive history of a productive cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, bronchiesctasis, and asthma.  The Veteran could not provide an exact onset date regarding his disabilities, but did note that he was told by a private doctor that he had scarring of the lungs.  The examiner also noted previous diagnoses of COPD and asthma which were unsubstantiated by pulmonary function testing or chest x-ray.  On examination, there was slightly limited diaphragm excursion and chest expansion.  A chest x-ray revealed a mild enlargement of the cardiac silhouette.  The epicardial fat pad was prominent.  There was no acute pulmonary process.  Pulmonary function testing revealed severe ventilatory restriction.  The examiner diagnosed severe restrictive pulmonary deficit.  He further noted that this finding was not consistent with COPD, and other diagnostic studies failed to demonstrate any objective findings related to pneumonia in service.  The current condition was less likely than not related to service.  Current diagnostic studies, included pulmonary function tests and x-rays, failed to demonstrate COPD or asthma.  There was no objective medical evidence of any pneumonia residuals.

Finally, the Veteran submitted a letter from a private physician dated August 2010.  The physician noted the Veteran's history of bilateral pneumonia during service.  He had experienced occasional shortness of breath since that time.  A chest x-ray showed evidence of chronic interstitial lung markings that could be secondary to a previous infection.  Spirometry revealed findings of normal flow rates with evidence of reactive airways.  In his opinion, bilateral basilar scarring may be related to previous pneumonia, although the Veteran's respiratory status could be improved with treatment for reactive airways.

D.  Analysis

Initially, the Board notes that although there was a history of histoplasmosis and pneumonia prior to service, no relevant disabilities were diagnosed during the Veteran's 1964 pre-induction examination and 1966 induction examination.  Therefore, the presumption of sound condition applies.  To rebut this presumption, clear and unmistakable evidence is necessary to show that a disease or injury existed prior to service, and that the disease or injury was not aggravated by service.

The evidence demonstrating that the Veteran had a preexisting condition consists of statements from the Veteran, his brother, and his wife that he had asthma and/or pneumonia prior to service.  Service treatment records also reflect findings by the treating physician and the Medical Board that asthma existed prior to service and was not aggravated by service.  However, the conclusions of the treating physician and Medical Board are not supported by a clear rationale.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  To the extent that they are apparently based upon the Veteran's reports of respiratory problems prior to service, opinions regarding the preexistence of a disability that are based solely on the Veteran's own reports are not afforded significant probative value.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The Board also notes that a physician reported a history of histoplasmosis prior to service.  However, histoplasmosis was not diagnosed during service or after service, and is not currently claimed as a disability.

Collectively, this evidence does not meet the "clear and unmistakable" standard necessary to rebut the presumption of soundness.  That is, the evidence does not show that the presence of a preexisting respiratory condition is "undebatable."  Therefore, the pertinent question is whether the Veteran's current condition is related to asthma and pneumonia diagnosed in service.

The Veteran was discharged from service for pneumonia and asthma with bronchitis.  Recent treatment records reflect diagnoses of COPD, chronic dyspnea, and asthma, as well as severe restrictive pulmonary deficit.  However, the overall weight of the evidence is against finding that any of these conditions were related to service.

The VA examiner diagnosed severe restrictive pulmonary deficit and concluded that it was less likely than not related to service.  There was no indication that the Veteran's asthma or pneumonia in service was related to his current condition.  Diagnostic studies, included pulmonary function tests and x-rays, failed to demonstrate COPD or asthma.  There was also no objective medical evidence of any pneumonia residuals.  The examiner further stated that a previous diagnosis of asthma was not substantiated by pulmonary function testing or a chest x-ray.

The August 2010 opinion diagnosed bilateral basilar scarring in both lung bases.  The treating physician indicated that this could be secondary to a previous infection, and that it may be related to previous pneumonia.  However, service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

The Veteran's wife, a licensed practical nurse, submitted a statement in support of the Veteran's claim.  While she reviewed his records and concluded that he was exposed to strep that was not properly treated, she did not offer a specific diagnosis of the Veteran's current condition or relate that condition to the Veteran's service.

The Board has also considered the statements of lay witnesses in this case, including the Veteran himself.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his brother is competent to render diagnoses of asthma prior to, during, or after service.  While the Veteran and his brother are certainly competent to report observable symptoms, neither has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that current condition is related to service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  As noted above, the Veteran is not competent to establish an etiological link between his current condition and service.  Moreover, as discussed above, there is no competent medical opinion that sufficiently establishes such a nexus.  Therefore, a grant of service connection based on continuity of symptomatology is not warranted.

In sum, the evidence is against a finding that the Veteran has any current residuals of pneumonia, or that his restrictive pulmonary disease is related to service.  A current diagnosis of asthma is not supported by objective testing.



ORDER

Service connection for asthma is denied.

Service connection for residuals of pneumonia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


